COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00016-CR


ANDRE HYLTON                                                        APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                    ----------

                        MEMORANDUM OPINION1
                                    ----------

      On January 11, 2011, Appellant Andre Hylton filed a notice of appeal from

a judgment imposed on September 8, 2010, convicting him of theft. Apparently

recognizing that he had filed the notice of appeal late, see Tex. R. App.

P. 26.2(a)(1), Hylton also filed a motion for an out-of-time appeal. This court

does not have authority to grant an out-of-time appeal. See Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998) (reasoning that if an appeal is not timely

      1
       See Tex. R. App. P. 47.4.
perfected, a court of appeals does not obtain jurisdiction to address the merits of

the appeal and can take no action other than to dismiss the appeal).

Accordingly, we deny Hylton’s motion for an out-of-time appeal, and we dismiss

this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f); Olivo v. State,

918 S.W.2d 519, 523 (Tex. Crim. App. 1996).



                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 10, 2011




                                        2